     Case: 3:18-cv-00820-wmc Document #: 28 Filed: 01/18/19 Page 1 of 21



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WISCONSIN



Daryl L. Moorman, Steven M. Dymond,              Case No. 18-cv-820
on their own behalf and on behalf of all
others similarly situated

              Plaintiffs,

v.

Charter Communications, Inc., Charter
Communications, LLC, Spectrum
Management Holding Company, LLC,
and TWC Administration, LLC

              Defendants.


            DEFENDANTS’ BRIEF IN SUPPORT OF THEIR MOTION TO
                         COMPEL ARBITRATION

SIDLEY AUSTIN LLP                            GODFREY & KAHN, S.C.

Max Fischer                                  Kendall W. Harrison
555 West Fifth St., Suite 4000               State Bar No. 1023438
Los Angeles, CA 90013                        Allison W. Reimann
Tel: (213) 896-6000                          State Bar No. 1107864
Fax: (213) 896-6600                          One East Main Street, Suite 500
mfischer@sidley.com                          P.O. Box 2719
                                             Madison, WI 53701-2719
Margaret Hope Allen                          Tel: (608) 257-3911
2021 McKinney Avenue, Suite 2000             Fax: (608) 257-0609
Dallas, Texas 75201                          kharrison@gklaw.com
Tel: (214) 981-3300                          areimann@gklaw.com
Fax: (214) 981-3400
margaret.allen@sidley.com

                                 ATTORNEYS FOR DEFENDANTS
       Case: 3:18-cv-00820-wmc Document #: 28 Filed: 01/18/19 Page 2 of 21



                                        INTRODUCTION

       Defendants Charter Communications, Inc., Charter Communications, LLC, Spectrum

Management Holding Company, LLC, and TWC Administration, LLC (collectively

“Defendants”) move this Court, pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1-16

(“FAA”), the parties’ agreement, and Federal Rule of Civil Procedure 12(b)(3), to compel

arbitration on an individual basis of the claims asserted by each of the plaintiffs Daryl L.

Moorman and Steven M. Dymond and dismiss Plaintiffs’ lawsuit.

       Plaintiff Daryl L. Moorman and Plaintiff Steven M. Dymond (collectively, “Plaintiffs”)

entered into an arbitration agreement with Defendants Charter Communications, LLC and TWC

Administration, LLC (“Defendants”) pursuant to which they agreed to arbitrate “any dispute

arising out of or relating to [their] pre-employment application and/or employment with Charter

or the termination of that relationship” including, among other claims, “wage and hour-based

claims including claims for unpaid wages, commissions, or other compensation or penalties

(including meal and rest break claims, claims for inaccurate wage statements, claims for

reimbursement of expenses).” Declaration of Tammie Knapper I (“Knapper Decl. I”), ¶ 10,

Ex. C; Declaration of Tammie Knapper II (“Knapper Decl. II”), ¶ 10, Ex. C, (collectively,

hereinafter “Knapper Decls. I & II”).

         The agreement further provides that all disputes between Plaintiffs and Defendants will

be brought “in arbitration on an individual basis only” and not on a class action basis. Id.

Despite entering into a valid arbitration agreement with Defendants covering any claims arising

out of the employment relationship, and in which they specifically agreed not to bring class

action claims, Plaintiffs filed the instant lawsuit, alleging violations of the Fair Labor Standards

Act (“FLSA”) and Wisconsin wage payment and overtime laws on a class-wide basis.


                                                  2
        Case: 3:18-cv-00820-wmc Document #: 28 Filed: 01/18/19 Page 3 of 21



        As a matter of well-settled law, the parties’ arbitration agreement is binding and

enforceable. And indeed, it has been upheld against challenges to its validity in other

jurisdictions.1 Because the parties’ agreement is valid, and because all of Plaintiffs’ claims

clearly fall within its scope, their individual claims must be compelled to arbitration and their

claims must be dismissed.

                                       FACTUAL BACKGROUND

        A.       The Parties Entered Into an Enforceable Arbitration Agreement.

                 1.       The Solution Channel Agreement Was Presented to Plaintiffs.

        Charter Communications (“Charter” or “Defendant”) is a telecommunications company

that offers telephone, internet, and cable services to consumers nationwide. Plaintiffs were

employed by Charter as field technicians. Plaintiff Moorman’s employment with Charter began

in October 2005, and Plaintiff Dymond’s employment began in April 2014. (Dkt. No. 23.)

        Charter provides mutual arbitration agreements to its candidates and employees in its

regular course of business. See Knapper Decls. I & II, ¶¶ 4-5. Charter’s employment-based

legal dispute resolution program is called Solution Channel. Id. ¶ 4. Charter announced the

launch of Solution Channel to its employees via email on October 6, 2017 (the “Solution

Channel Announcement”). Id. ¶¶ 5-6. The Solution Channel Announcement was sent by Paul

Marchand, Charter’s Executive Vice President of Human Resources, to employees’ company




1
  The Solution Channel Agreement has itself been upheld and enforced by various other United States District
Courts. See Castorena v. Charter Commc’ns, LLC, et al., No. 2:18-cv-07981-jfw-k (C.D. Cal. Dec. 14, 2018) (Ex.
1); Scarpitti v. Charter Commc’ns, Inc., et al., No. 1:18-cv-02133-reb-meh (D. Colo. Dec. 7, 2018 (Ex. 2); Esquivel
v. Charter Commc’ns, Inc., et al., No. 2:18-cv-07304-gw-mrw (C.D. Cal. Dec. 6, 2018) (Ex. 3). These rulings were
provided to Plaintiffs’ counsel in advance of the filing of this Motion in connection with the parties’ conference
pursuant to Rule 26(f) of the Federal Rules of Civil Procedure.

                                                         3
        Case: 3:18-cv-00820-wmc Document #: 28 Filed: 01/18/19 Page 4 of 21



email accounts. Id. ¶¶ 5-6. Employees, including Plaintiffs, received the Solution Channel

Announcement at their company email addresses. See Id. ¶ 7, Ex. A.

         The Solution Channel Announcement explained in part that “by participating in Solution

Channel, you and Charter both waive the right to initiate or participate in court litigation

(including class, collective and representative actions)…Unless you opt out of participating in

Solution Channel within the next 30 days, you will be enrolled. Instructions for opting out of

Solution Channel are also located on Panorama.” Id. ¶¶ 7-8 & Ex. A.

         The Solution Channel Announcement also included a link to the Solution Channel web

page. Id. ¶ 9, Ex. B. The Solution Channel web page is located on Panorama, Charter’s intranet

site that is accessible to all employees. Id. The Solution Channel web page included additional

information regarding the Program, including a reference and link to Charter’s Mutual

Arbitration Agreement (the “Solution Channel Agreement” or the “Agreement”) and to the

Program Guidelines. Id. ¶¶ 9-10 & Ex. B.

                  2.       The Agreement Requires Plaintiffs to Arbitrate Their Disputes with
                           Defendants.

         The Arbitration Agreement requires Plaintiffs to individually arbitrate all disputes arising

out of their employment with Defendants. See Knapper Decls. I & II, Ex. C, p. 1.2 Plaintiffs

also expressly agreed to arbitrate any challenges to the validity, enforceability or breach of the

Solution Channel Agreement. Id. The Solution Channel Agreement provides, in relevant part:



 2
   An agreement to arbitrate is a type of forum-selection clause. Grasty v. Colorado Tech. Univ., 599 F. App’x 596,
597 (7th Cir. 2015) (citing Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 628 (1985);
Sherwood v. Marquette Transp. Co., 587 F.3d 841, 844 (7th Cir. 2009)). Therefore, because motions to compel
arbitration concern venue, they are to be brought under Federal Rule of Civil Procedure 12(b)(3). Id. (citing Jackson
v. Payday Fin., LLC, 764 F.3d 765, 773 (7th Cir. 2014)). Pursuant to Rule 12(b)(3), the Court is free to consider the
materials submitted with Defendants’ motion, including the Solution Channel Agreement. Id. (citing Faulkenberg v.
CB Tax Franchise Sys., LP, 637 F.3d 801,809-10 (7th Cir. 2011); Bailey v. ERG Enters., LP, 705 F.3d 1311, 1314
n.1 (11th Cir. 2013); Aggarao v. MOL Ship Mgmt. Co., Ltd., 675 F.3d 355, 365-55 (4th Cir. 2012)).

                                                         4
       Case: 3:18-cv-00820-wmc Document #: 28 Filed: 01/18/19 Page 5 of 21



               You and Charter mutually agree that, as a condition of Charter
               considering your application for employment and/or your
               employment with Charter, any dispute arising out of or relating
               to your pre-employment application and/or employment with
               Charter or the termination of that relationship...must be
               resolved through binding arbitration by a private and neutral
               arbitrator[.]

                                                 ***

               You and Charter mutually agree that the following disputes,
               claims, and controversies (collectively referred to as “covered
               claims”) will be submitted to arbitration in accordance with this
               Agreement:

               [] all disputes, claims, and controversies that could be asserted in
               court or before an administrative agency…including without
               limitation…wage and hour-based claims including claims for
               unpaid wages, commissions, or other compensation or
               penalties (including meal and rest break claims, claims for
               inaccurate wage statements, claims for reimbursement of
               expenses)[.]

                                                 ***

               [] all disputes, claims, and controversies…whether made against
               Charter, or any of its subsidiaries, parent, or affiliated entities,
               or its individual officers, directors, shareholders, agents,
               managers, or employees (in an official or personal capacity, if
               such claim against the employee arises from or in any way
               relates to your pre-employment or employment relationship
               with Charter)[.]

Id. ¶ 10, Ex. C at p. 1 (emphasis added). In addition, the Solution Channel Agreement clearly

states that “[t]his Agreement will be governed by the Federal Arbitration Act.” Id. at p. 5.

               3.      The Agreement Requires Plaintiffs to Arbitrate Their Claims on an
                       Individual Basis.

       The Solution Channel Agreement provides that Plaintiff must pursue any claims in

arbitration solely on an individual basis, and not on a class action basis:

               Individual Claims Limitation and Representative, Collective,
               and Class Action Waiver. You and Charter agree that both

                                                  5
       Case: 3:18-cv-00820-wmc Document #: 28 Filed: 01/18/19 Page 6 of 21



               parties may only bring claims against the other party in their
               individual capacity and not as a plaintiff or class member in
               any purported class or representative proceeding, whether
               those claims are covered claims under Section B, or excluded
               claims under Section C. Additionally, the arbitrator shall not be
               permitted to order consolidation of claims or a representative,
               class, or collective, arbitration.

Id. ¶ 10, Ex. C at p. 2 (emphasis added).

               4.      Plaintiffs Had 30 Days to Opt Out of the Agreement, But Chose Not
                       To Do So.

       Plaintiffs were provided 30 days to opt out of the Solution Channel Agreement and were

provided with ample information regarding how to do so. See Knapper Decls. I & II, ¶¶ 8, 11-

16. A link to the Solution Channel web page was included in the Solution Channel

Announcement, and employees had access to the web page through Charter’s intranet site. Id.

¶ 9. The Solution Channel web page included the following instructions on how to opt-out of the

program:

       Opting Out of Solution Channel

               If you do not opt out of Solution Channel within the designated
               time, you will be automatically enrolled in Solution Channel and
               considered to have consented to the terms of the Mutual
               Arbitration Agreement at that time. To opt-out of Solution
               Channel, please click here. In the new window that will open,
               click Main Menu->Self-Service->Solution Channel.

Id. ¶ 11.

       Employees who wished to opt out of the program could click the link and be routed to a

web page at which they could opt out of the program. Id. Employees opted out of the program

by checking a box next to the phrase, “I want to opt out of Solution Channel,” entering their

name in an adjacent text field, and clicking “SAVE.” Id. ¶¶ 13-14. Employees had the option of

printing this page for their records. Id. ¶ 14.


                                                  6
       Case: 3:18-cv-00820-wmc Document #: 28 Filed: 01/18/19 Page 7 of 21



        Plaintiffs did not opt out of the Solution Channel Agreement. Id. ¶¶ 19-21. Accordingly,

they are both contractually bound to arbitrate the claims they have brought against Defendants on

an individual basis.

        B.      Plaintiffs Refused to Arbitrate Their Claims.

        Notwithstanding their express agreement to submit “any dispute” related to their

employment to arbitration, Plaintiffs filed this amended class action complaint alleging four

causes of action against Charter: (1) failure to pay for all off the clock hours worked; (2) failure

to pay overtime on non-discretionary bonuses; (3) failure to pay wages; and (4) failure to pay for

overtime. Am. Compl. ¶¶ 1-80 (Dkt. No. 23). Plaintiffs refused to abide by the terms of the

Solution Channel Agreement by filing this action. Plaintiffs subsequently declined to stipulate to

arbitration prior to the filing of this motion.

        Because Plaintiffs’ claims fall expressly within the terms of the arbitration agreement to

which they consented, Defendants hereby move this Court for an order: (1) compelling Plaintiffs

to submit their claims on an individual basis to binding arbitration in accordance with the

Solution Channel Agreement; and (2) dismissing the action.

                                            ARGUMENT

        A.      The Enforcement of the Solution Channel Agreement Is Required Under the
                Federal Arbitration Act (“FAA”).

        The Federal Arbitration Act (the “FAA”) “provides that written agreements to arbitrate

controversies arising out of an existing contract ‘shall be valid, irrevocable, and enforceable,

save upon such grounds as exist at law or in equity for the revocation of any contract.’” Dean

Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985) (quoting 9 U.S.C. § 2). Pursuant to the

FAA, 9 U.S.C. §§ 1-16, the Court must compel Plaintiffs to individually arbitrate their claims in



                                                  7
       Case: 3:18-cv-00820-wmc Document #: 28 Filed: 01/18/19 Page 8 of 21



this action because: (1) a valid agreement to arbitrate exists; (2) the dispute falls within the scope

of the Agreement; and (3) Plaintiffs have refused to arbitrate in accordance with the Agreement.

Zurich Am. Ins. Co. v. Watts Indus., Inc., 466 F.3d 577, 580 (7th Cir. 2006); Ineman v. Kohl’s

Corp., No. 14-cv-398-wmc, 2015 WL 1399052, at *3 (W.D. Wis. Mar. 26, 2015); Villalobos v.

EZCorp., No. 12-cv-852-slc, 2013 WL 3732875, at *1 (W.D. Wis. July 15, 2013).

        Further, the FAA establishes “a liberal federal policy favoring arbitration agreements.’”

Epic Sys. Corp., v. Lewis, 138 S. Ct. 1612, 1621 (2018) (quoting Moses H. Cone Mem’l Hosp. v.

Mercury Constr. Corp., 460 U.S. 1, 24 (1983)). The policy in favor of arbitration heavily

supports arbitration of claims like those alleged in Plaintiffs’ Amended Complaint, so much so

that it imposes the burden of proof on the party opposing arbitration. Green Tree Fin. Corp.-

Alabama v. Randolph, 531 U.S. at 91; see also Popovich v. McDonald’s Corp., 189 F. Supp. 2d

772, 775 (N.D. Ill. 2002). The “party resisting arbitration [also] bears the burden of proving that

the claims at issue are unsuitable for arbitration[,]” Green Tree Fin. Corp.-Alabama, 531 U.S. at

91 (2000), with “any doubts . . . resolved in favor of arbitration.” Moses H. Cone Mem’l Hosp.,

460 U.S. at 24-25. If the party resisting arbitration cannot meet its burden, the FAA “leaves no

place for the exercise of discretion by a district court”; instead, it requires that parties be ordered

to arbitrate disputes covered by a valid agreement to arbitrate. Dean Witter Reynolds, Inc., 470

U.S. at 218. Once the parties are ordered to arbitration, the FAA provides for a stay of all

proceedings pending compliance. 9 U.S.C. § 3.

        As demonstrated below, Plaintiffs entered into a written agreement governed by the FAA

which expressly require individual arbitration, and they are bound by such agreement.

Accordingly, the Court should stay this action in favor of individual arbitration or, in the

alternative, dismiss this action subject to reopening upon good cause shown.

                                                   8
       Case: 3:18-cv-00820-wmc Document #: 28 Filed: 01/18/19 Page 9 of 21



       B.      The FAA Governs the Solution Channel Agreement.

       Here, the application of the FAA to the Agreement entered into by Plaintiffs is clear. The

Solution Channel Agreement explicitly states that the agreement is “governed by the Federal

Arbitration Act.” Knapper Decls. I & II, Ex. C at p. 5.

       Further, even if the Agreement were silent about the applicability of the FAA, the

agreement would still be subject to the FAA because Charter is unquestionably engaged in

interstate commerce as an out-of-state company employing Tennessee and Wisconsin residents.

See Am. Compl. (Dkt. No. 23). The FAA applies to any contract “evidencing a transaction

involving commerce,” which has been interpreted as “bring[ing] within the FAA’s scope all

contracts within the Congress’ commerce power . . . .” Circuit City Stores, Inc. v. Adams, 532

U.S. 105, 113-14 (2001); Citizens Bank v. Alafabco, Inc., 539 U.S. 52, 56 (2003) (stating FAA’s

use of term “involving commerce” signals “the broadest permissible exercise of Congress’

Commerce Clause power” and “encompasses a wider range of transactions than those actually

‘in commerce’”). Accordingly, the FAA governs this arbitration agreement.

       C.      The Solution Channel Agreement Encompasses All of Plaintiffs’ Claims.

       On its face, the Solution Channel Agreement covers all of Plaintiffs’ employment claims.

Pursuant to the express terms of the Solution Channel Agreement, Plaintiffs agreed to resolve

“any dispute arising out of or relating to [their] pre-employment application and/or employment

with Charter or the termination of that relationship” through binding individual arbitration.

Knapper Decls. I & II, ¶ 10, Ex. C at p.1. Plaintiffs also specifically agreed to individually

arbitrate “wage and hour-based claims including claims for unpaid wages, commissions, or other

compensation or penalties (including meal and rest break claims, claims for inaccurate wage




                                                 9
      Case: 3:18-cv-00820-wmc Document #: 28 Filed: 01/18/19 Page 10 of 21



statements, claims for reimbursement of expenses),” which are precisely the type of claims

Plaintiffs have brought on a class-wide basis in this Court. Id

       Plaintiffs’ Amended Complaint alleges claims that are squarely within the scope of the

Solution Channel Agreement. Plaintiffs’ allegations arise directly from their employment with

Charter, including its alleged failure to pay for all off the clock hours worked, failure to pay

overtime on non-discretionary bonuses, and other violations of the Wisconsin wage payment and

overtime laws. Am. Compl. ¶¶ 1-80 (Dkt. No. 23). Thus, it cannot be disputed that the

Agreement encompasses Plaintiffs’ claims against Charter.

       Moreover, even if there could be any doubt as to this point, such doubt must be resolved

in favor of arbitration. See AT&T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 650

(1986) (doubts as to whether an asserted dispute is covered by an arbitration clause “should be

resolved in favor of coverage”) (internal quotation marks omitted); Moses H. Cone, 460 U.S. at

24-25 (“any doubts concerning the scope of arbitrable issues should be resolved in favor of

arbitration”). Further, “a court may not deny a party’s request to arbitrate an issue unless it may

be said with positive assurance that the arbitration clause is not susceptible of an interpretation

that covers the asserted dispute.” Gore v. Alltel Commc’ns, LLC, 666 F.3d 1027, 1032 (7th Cir.

2012) (quotations omitted). In fact, courts must “move the parties to an arbitrable dispute out of

court and into arbitration as quickly and easily as possible.” Moses. H. Cone, 460 U.S. at 22.

       D.      The Solution Channel Agreement Is Valid and Enforceable.

       Since “arbitration is a matter of contract,” United Steelworkers of Am. v. Warrior & Gulf

Nav. Co., 363 U.S. 574, 582 (1960), the existence of a valid arbitration agreement is determined

under generally applicable state law on contract formation. First Options of Chicago, Inc. v.

Kaplan, 514 U.S. 938, 944 (1995); Druco Rest., Inc., v. Steak N Shake Enters., Inc., 765 F.3d


                                                 10
      Case: 3:18-cv-00820-wmc Document #: 28 Filed: 01/18/19 Page 11 of 21



776, 781 (7th Cir. 2014). The general rule in Wisconsin is to “enforce contracts deliberately

made by the parties rather than set them aside.” Midwest Neurosciences Associates, LLC v.

Great Lakes Neurosurgical Associates, LLC, 2018 WI 112, ¶ 39, 920 N.W.2d 767 (quoting

Baierl v. McTaggart, 2001 WI 107, ¶ 12, 245 Wis.2d 632, 629 N.W.2d 277).

       Wisconsin’s public policy is equally as strongly in favor of arbitration agreements as the

federal policy. See, e.g., Meyer v. Classified Ins. Corp. of Wisconsin, 179 Wis. 2d 386, 507

N.W.2d 149 (Ct. App. 1993) (policy is to encourage arbitration as an alternative to litigation);

Manu-Tronics, Inc. v. Effective Mgmt. Sys., Inc., 163 Wis. 2d 304, 311, 471 N.W.2d 263 (Ct.

App. 1991) (“The sensible policy of this state is to promote arbitration as a viable and valuable

form of alternative dispute resolution.”). Under Wisconsin law, agreements to arbitrate should

be “generously construed.” Hunt v. Moore Brothers, Inc., 861 F.3d 655, 659 (7th Cir. 2017)

(citing Granite Rock Co. v. Int’l Bhd. Of Teamsters, 561 U.S. 287, 298 (2010)), such that the

court should “resolve any doubts concerning the scope of arbitrable issues in favor of

arbitration.” Mason Cos. v. DAZ Sys., Inc., No. 12-cv-547-slc, 2013 WL 154222, at *3 (W.D.

Wis. Jan. 15, 2013) (internal citations omitted).

       Moreover, arbitration agreements governed by the FAA, such as those at issue here, are

presumed to be valid and enforceable. See Shearson/Am. Express, Inc. v. McMahon, 482 U.S.

220, 226 (1987); Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, 473 U.S. 614, 626-27

(1985). Plaintiffs bear the burden of proving otherwise and cannot do so here. Green Tree Fin.

Corp.-Alabama, 531 U.S. at 92.

               1.      Plaintiffs Consented to Be Bound by the Solution Channel Agreement.

       The acceptance of an arbitration agreement, like any contract, may be express or implied.

See Carroll v. Stryker Corp., 670 F. Supp. 2d 891, 898 (W.D. Wis. 2009), aff’d, 658 F.3d 675


                                                    11
      Case: 3:18-cv-00820-wmc Document #: 28 Filed: 01/18/19 Page 12 of 21



(7th Cir. 2011). In the employment context, an employee’s continued employment when the

arbitration agreement is a condition of such an employment manifests the employee’s consent to

arbitrate. See Tinder v. Pinkerton Security, 305 F.3d 728, 736 (7th Cir. 2002) (enforcing the

arbitration agreement and finding adequate consideration where an employee continued her at-

will employment past the effective date of an arbitration policy and the employer agreed to bind

itself to the arbitration policy); Michalski, 177 F.3d at 636 (finding that under Wisconsin contract

law, an employee’s signed receipt of arbitration policy materials evidence that the employee who

does not opt out is bound by the mutual promise contained in those materials); see also

Koveleskie v. SBC Capital Markets, Inc., 167 F.3d 361, 368 (7th Cir. 1999) (holding that

arbitration agreement was supported by adequate consideration because employee signed in

exchange for employer’s promise to employ her and the agreement bound both parties).

       Courts routinely enforce arbitration agreements that provide opt out procedures similar to

the process Charter employed when rolling out the Solution Channel Agreement and program.

See Rivera-Colon v. AT&T Mobility Puerto Rico, Inc., No. 17-2036, 2019 WL 211418, at *8 (1st

Cir. Jan. 16, 2019) (affirming order compelling arbitration where employee failed to opt out of

arbitration agreement despite being informed via email that she had the opportunity to opt out);

Friends for Health: Supporting N. Shore Health Ctr. v. PayPal, Inc., No. 17 CV 1542, 2018 WL

2933608, at *6 (N.D. Ill. June 12, 2018) (upholding an arbitration agreement that was

unilaterally imposed through a user agreement where users were informed via email of the

agreement and had the opportunity to opt out of the arbitration provision, without repercussions,

through a mechanism contained in the announcement email) (citing Kilgore v. KeyBank. Nat.

Ass’n, 718 F.3d 1052, 1058 (9th Cir. 2013)); Michalski v. Circuit City Stores, Inc., 177 F.3d 634,

636 (7th Cir. 1999) (“It does not follow that this court would invalidate an arbitration agreement

                                                12
      Case: 3:18-cv-00820-wmc Document #: 28 Filed: 01/18/19 Page 13 of 21



such as this one [with an opt-out provision], when we have previously held that a nonoptional,

mandatory arbitration agreement is valid.”); Circuit City Stores, Inc. v. Ahmed, 283 F.3d 1198,

1199-2000 (9th Cir. 2002) (affirming grant of motion to compel arbitration where plaintiff-

employee had 30 days to opt out of the defendant-employer’s arbitration program by mailing in a

simple form because he was given a “meaningful opportunity to opt out” and “ample opportunity

to investigate any provisions he did not understand” before deciding whether to opt out of the

arbitration program).

        Here, Plaintiffs consented to individually arbitrate all employment-related disputes with

Charter by declining to opt out and continuing their employment with Charter, and thereby,

entering into the Solution Channel Agreement. Plaintiffs received the Solution Channel

Announcement, which clearly explained the contours of the program, at their company email

addresses.3 Knapper Decls I & II. ¶ 7, Ex. A. The Solution Channel Announcement clearly

stated that, if employees did not “opt out of participating in Solution Channel within the next

30 days,” that they would be enrolled in the program and would “waive the right to initiate or

participate in court litigation…involving a covered claim. Id. ¶ 7, Ex. A at p. 2. The choice to

opt out of Solution Channel was emphasized to Plaintiffs and other employees in at least three

other ways: (1) the Solution Channel web page on the Company-wide intranet site, which stated



3
 Even if Plaintiffs were to argue that they did not receive the Solution Channel Announcement, this
argument would be contrary to general principles of contract law. See Friends for Health, 2018 WL
2933608, at *6 (“According to the mailbox rule, which the Seventh Circuit extends to emails,’[a]
presumption exists that [the email was] properly sent, received, and read.’”) (citing Ball v. Kotter, 723
F.3d 813, 830 (7th Cir. 2013)); Laouini v. CLM Freight Lines, Inc., 586 F.3d 473, 476 (7th Cir. 2009)
(“[I]t is well-established that evidence of proper mailing raises a rebuttable presumption of delivery.”)
(citing Vincent v. City Colls. Of Chi., 485 F.3d 919, 922-23 (7th Cir. 2007); Easley v. Dewitt, No.
06C0712, 2009 WL 637167, at *1 (E.D. Wis. Mar. 10, 2009) (“[D]ocuments that have been properly
mailed are presumed received.”) (citing Boomer v. AT&T Corp., 309 F.3d 404, 415 n.5 (7th Cir. 2002)).


                                                    13
      Case: 3:18-cv-00820-wmc Document #: 28 Filed: 01/18/19 Page 14 of 21



that “participation in Solution Channel means that [Plaintiffs] and Charter agree to waive any

right to participate in court litigation involving covered disputes and to arbitrate those disputes;”

(2) the Solution Channel Agreement itself, which stated in bold text that by electing not to opt

out Plaintiffs “AGREE[D] TO SUBMIT ANY COVERED EMPLOYMENT-RELATED

DISPUTE BETWEEN [PLAINTIFFS] AND CHARTER COMMUNICATIONS

(CHARTER) TO BINDING ARBITRATION;” (3) the PeopleSoft Solution Channel Page,

which stated that by not opting out of Solution Channel, employees were “SPECIFICALLY

CONSENTING TO PARTICIPATION IN SOLUTION CHANNEL.” Id., Ex. B-D.

       Plaintiffs had a “meaningful choice about whether to agree to arbitration.” See Lathan v.

Uber Technologies, Inc., 266 F. Supp. 3d 1170, 1174 (E.D. Wis. 2017) (finding that plaintiff had

meaningful choice when “he had the opportunity to opt out of arbitration altogether, unilaterally,

and without consequence”). Charter provided 30 days—which courts have consistently found to

be ample time—for Plaintiffs to make the decision whether to opt out of the Solution Channel

Agreement and program. Charter provided Plaintiffs with ample information to enable them to

make an informed choice by explaining the impact and conditions of the program in plain and

explicit language. Charter provided Plaintiffs with clear instructions regarding how to opt out of

the program, which could be done at any time during the 30-day period by simply logging on to

a web page on the company intranet, typing their name, and checking a box. Plaintiffs simply

chose not to opt out.

       Plaintiffs did not opt out of the Solution Channel Agreement and continued their

employment with Charter, which manifested their assent to be bound by the plain terms of that

agreement. See Knapper Decls. I & II, ¶ 21. They received clear and explicit instructions

regarding how to opt out of the program if they wished. Id. ¶¶ 7-14. They simply had to check a

                                                 14
      Case: 3:18-cv-00820-wmc Document #: 28 Filed: 01/18/19 Page 15 of 21



box and enter their name in order to opt out of the program. Id. ¶ 14. Plaintiffs elected not to do

so, and instead, consented to participate in Solution Channel. They are bound by their decision

not to opt out and cannot now avoid their obligations under the Solution Channel Agreement.

               2.      The Arbitration Agreement Is Not Unconscionable.

       The burden rests entirely with Plaintiffs to establish both procedural and substantive

unconscionability. Green Tree Fin. Corp., 531 U.S. at 92; In re First Phoenix-Weston, LLC, 575

B.R. 828, 843 (Bankr. W.D. Wis. 2017) (“The party claiming a contract is unconscionable has

the burden to prove facts sufficient to support that contention.”). The court must weigh the

factors for procedural and substantive unconscionability on a case-by-case basis. Viallobos,

2013 WL 3732875, at *2 (citing Wis. Auto Title Loans v. Jones, 2006 WI 53, ¶¶ 29, 33, 290 Wis.

2d 514, 714 N.W.2d 155). Further, this court should not consider a class action waiver as a

factor in a broader unconscionability analysis. See id. at *6 (relying on AT&T Mobility v.

Concepcion, 563 U.S. 333, 351 (2013), to “decline to consider the class action waiver as a factor

tending to establish the unconscionability of the arbitration provision”); see also Clemins v. GE

Money Bank, No. 11-cv-00210, 2012 WL 5868659, at *5 (E.D. Wis. 2012) (finding that

Wisconsin’s doctrine of unconscionability cannot be used to strike class-action waivers from

contracts). In this case, there simply is no basis for finding that the Solution Channel Agreement

is unconscionable.

                       a.     The Agreement Is Not Procedurally Unconscionable.

       Procedural unconscionability factors include “age, education, intelligence, business

acumen and experience, relative bargaining power, who drafted the contract, whether the terms

were explained to the weaker party, whether alterations in the printed terms were possible.”




                                                15
        Case: 3:18-cv-00820-wmc Document #: 28 Filed: 01/18/19 Page 16 of 21



Villalobos, 2013 WL 3732875, at *2 (internal quotations and citations omitted). These factors

weigh against a finding of procedural unconscionability here.

         The Solution Channel Agreement is written in plain language and clearly explains that

both parties are agreeing to arbitrate their claims rather than pursue them in court. For instance,

the Solution Channel itself articulates all applicable provisions and requirements in clear,

unambiguous language broken down into sections with understandable and specific headings,

such as: “Arbitration Requirement,” “Covered Claims,” and “Conduct of Arbitration.” Knapper

Decls. I & II, Ex. C. Employees were also provided with a link the Solution Channel Guidelines,

which provided additional information on Solution Channel Program and clearly described the

opt-out period and process, in the Solution Channel Announcement and on the Solution Channel

web page. Id. ¶¶ 8-9, Ex. A-B. Therefore, Plaintiffs, who had been with Charter for a number of

years prior to the implementation of the Agreement, see Am. Compl. ¶¶ 6, 11 (Dkt. No. 23), and

had access to the relevant materials, Knapper Decls. I & II, ¶¶ 18-21, had the intelligence,

experience and explanations necessary to establish that no procedural unconscionability exists

here.

         Moreover, the relative bargaining power of the parties is equal. Although Charter drafted

the contract, Plaintiffs were under no obligation and could have chosen not to participate in

Solution Channel by opting out of the program. See id. ¶¶ 11-13. Thus, to the extent Plaintiffs

attempt to avoid their contractual obligations on this basis, this argument is a nonstarter.

                       b.      The Agreement Is Not Substantively Unconscionable.

         Likewise, there is no evidence of substantive unconscionability here. Substantive

unconscionability “refers to whether the contract is unreasonably favorable to the more power

party.” Fry v. Phillips & Co. Sec., 2013 WI App 1, ¶ 13, 345 Wis. 2d 398, 824 N.W.2d 928


                                                 16
      Case: 3:18-cv-00820-wmc Document #: 28 Filed: 01/18/19 Page 17 of 21



(unpub.) (citing Wis. Auto Title Loans, 2006 WI 53, ¶ 36); see also Deminsky v. Arlington

Plastics Mach., 2003 WI 15, ¶ 27, 259 Wis. 2d 587, 609, 657 N.W.2d 411 (“substantive

unconscionability ‘pertains to the reasonableness of the contract terms themselves’”) (citations

omitted).

       Here, the Solution Channel Agreement is reasonable because it is not a contract of

adhesion nor is the Agreement unreasonably one-sided. “A contract of adhesion is generally

found under circumstances in which a party has, in effect, no choice but to accept the contract

offered.” Deminsky, 2003 WI 15, ¶ 31. As previously stated, participation in Solution Channel

was voluntary and Plaintiffs could have chosen to opt out of the Agreement. See Knapper Decls.

I & II, ¶¶ 11-13. Further, an arbitration agreement is not unreasonably favorable to an employer

if it binds both the employer and employee equally. See Lathan, 266 F. Supp. 3d at 1174 (citing

Scaffidi v. Fiserv, Inc. 218 F. App’x 519, 521 (7th Cir. 2007) (“explaining that ‘mutuality of

obligations…exist[s]’ where both parties are ‘equally bound to arbitrate any … claims that are

covered by the agreement’”)). As in Lathan, the Solution Channel Agreement is mutually

binding, rendering it substantively conscionable.

       Furthermore, the Solution Channel Agreement is mutual and allows for the same rights

and remedies in a private, neutral forum that would be afforded to Plaintiffs in court.

Accordingly, the Agreement is conscionable and must be enforced.

                       c.     The Court Should Sever Any Unconscionable Term.

       Should the Court conclude that any term of the Solution Channel Agreement is in fact

unconscionable, the Court may sever the term of the agreement and enforce the remainder of the

agreement. See Uniform Commercial Code § 402.302(1). Courts may sever invalid clauses in

otherwise valid arbitration agreements by considering “whether the unlawful provision is


                                                17
      Case: 3:18-cv-00820-wmc Document #: 28 Filed: 01/18/19 Page 18 of 21



essential to the agreement as a whole and whether multiple unlawful provisions support the

conclusion that the drafter of the agreement was attempting to undermine the other party’s

rights.” Herrington v. Waterstone Mortg. Corp., No. 11-cv-779-bbc, 2012 WL 1242318, at *7

(W.D. Wis. Mar. 16, 2012) (citations omitted).

       The Solution Channel Agreement contains a severability provision which expressly

provides that, if any portion of the agreement is deemed invalid or unenforceable, “the remainder

of this Agreement shall not be affected by such determination and shall be valid and enforceable

to the fullest extent permitted by law.” Knapper Decls. I & II, ¶ 10, Ex. C, at p. 4.

       E.      Plaintiffs’ Class Claims Must Be Dismissed.

       The Court must dismiss Plaintiffs’ class claims and order the parties to arbitrate all four

causes of action in Plaintiffs’ Amended Complaint solely on an individual basis. Class action

waivers are enforceable. Epic Sys. Corp., 138 S. Ct. at 1632 (upholding the enforceability of

arbitration agreements containing class and collective action waivers of wage and hour disputes);

see also AT&T Mobility, 563 U.S. at 344 (“Requiring the availability of classwide arbitration

interferes with fundamental attributes of arbitration and thus creates a scheme inconsistent with

the FAA.”); Villalobos, 2013 WL 3732875, at *6. Further, arbitration agreements must be

enforced as written. Epic Sys. Corp., 138 S. Ct. at 1632.

       Here, the Solution Channel Agreement contains a valid class action waiver. The

Agreement contains an “Individual Claims Limitation and Representative, Collective, and Class

Action Waiver,” which provides in part: “[Plaintiffs] agree that both parties may only bring

claims against the other party in their individual capacity and not as a plaintiff or class member

in any purported class or representative proceeding[.]” Knapper Decls. I & II, Ex. C, at p. 2.




                                                 18
      Case: 3:18-cv-00820-wmc Document #: 28 Filed: 01/18/19 Page 19 of 21



Thus, Plaintiffs are legally bound to arbitrate their employment claims against Charter solely on

an individual basis.

       F.      Plaintiffs Refused to Stipulate to this Matter Proceeding in Arbitration.

       Prior to filing this motion, counsel for Defendants provided a copy of the Solution

Channel Agreement and related program documents, the record of Plaintiff Moorman’s and

Plaintiff Dymond’s electronic acknowledgment, and copies of previous decisions upholding the

Arbitration Agreement to Plaintiffs’ counsel and requested that Plaintiffs voluntarily submit the

matter to individual arbitration. To date, Plaintiffs have not agreed to do so.

       G.      This Action Should Be Dismissed Subject to Reopening Upon Good Cause
               Shown.

       The FAA generally provides for a stay of judicial proceedings pending arbitration when

such proceedings involve issues subject to a valid arbitration agreement. 9 U.S.C. § 3. While

this status may potentially be appropriate for Plaintiff Dymond, who alleges he is a Wisconsin

resident, as Defendants pointed out in their Motion to Transfer Venue, Plaintiff Moorman is a

Tennessee resident. At least as to Moorman, complete dismissal is appropriate. See Cont’l Ins.

Co. v. M/V Orsula, 354 F.3d 603, 606–07 (7th Cir. 2003) (dismissal appropriate where venue is

improper and plaintiff is subject to arbitration).

       In any event, because all of the Plaintiffs’ claims are subject to binding individual

arbitration, the Court should dismiss this action, subject to reopening upon good cause shown.

“Although the Seventh Circuit has yet to hold outright that dismissal of a suit is appropriate

when all claims are subject to arbitration, it has affirmed district courts’ dismissals of suits when

a court finds that all of the claims are arbitrable.” Johnson v. Orkin, LLC, 928 F. Supp. 2d 989,

1008 (N.D. Ill. 2013) (citing Baumann v. Finish Line, Inc., 421 F. App’x 632, 636 (7th Cir.



                                                     19
      Case: 3:18-cv-00820-wmc Document #: 28 Filed: 01/18/19 Page 20 of 21



2011); Am. Int’l Specialty Lines Ins. Co. v. Elec. Data Sys. Corp., 347 F.3d 665, 668 (7th Cir.

2003); McCaskill v. SCI Mgmt. Corp., 298 F.3d 677, 679 (7th Cir. 2002)). In accordance with

that trend, this Court has previously found it appropriate to “dismiss [an] action subject to

reopening upon good cause shown for purposes of confirmation of or challenges to the

arbitration award.” Ineman v. Kohl’s Corp., 2015 WL 1399052, at *5.

       Because Defendants have established that the Solution Channel Agreement is valid and

enforceable, and encompasses the entire lawsuit, the Court should dismiss this action subject to

reopening upon good cause shown.

                                         CONCLUSION

       For the foregoing reasons, this Court should compel arbitration of Plaintiffs’ individual

claims and dismiss the action.




                                                 20
       Case: 3:18-cv-00820-wmc Document #: 28 Filed: 01/18/19 Page 21 of 21



Dated: January 18, 2019               Respectfully Submitted,


                                       GODFREY & KAHN, S.C.

                                       By: s/ Allison W. Reimann
                                       Kendall W. Harrison
                                       State Bar No. 1023438
                                       Allison W. Reimann
                                       State Bar No. 1107864
                                       One East Main Street, Suite 500
                                       P.O. Box 2719
                                       Madison, WI 53701-2719
                                       (608) 257-3911
                                       kharrison@gklaw.com
                                       areimann@gklaw.com

                                       SIDLEY AUSTIN LLP

                                       Max Fischer (pro hac vice)
                                       555 West Fifth St., Suite 4000
                                       Los Angeles, CA 90013
                                       Tel: (213) 896-6000
                                       Fax: (213) 896-6600
                                       mfischer@sidley.com

                                       Margaret Hope Allen (pro hac vice)
                                       2021 McKinney Avenue, Suite 2000
                                       Dallas, Texas 75201
                                       Tel: (214) 981-3300
                                       Fax: (214) 981-3400
                                       margaret.allen@sidley.com


                                       ATTORNEYS FOR DEFENDANTS
20065495.2




                                        21
